Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                                           No. 04-12-00686-CR

                                         IN RE Leon BREWER

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 7, 2012

PETITION FOR            WRIT      OF     MANDAMUS            DISMISSED         FOR      LACK      OF
JURISDICTION

           On October 19, 2012, Relator Leon Brewer filed a petition for writ of mandamus,

complaining he filed an amendment to his original application for post-conviction writ of habeas

corpus and a motion for leave to file the amended writ and the trial court has failed to respond or

set the matter for hearing.

           However, only the Texas Court of Criminal Appeals has jurisdiction over matters related

to post-conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07

(West Supp. 2012); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth


1
 This proceeding arises out of Cause No. 2009CR7532, styled State of Texas v. Leon Brewer, pending in the 437th
Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.
                                                                                              04-12-00686-CR


Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the

exclusive means to challenge a final felony conviction.”). Because the relief sought in Relator’s

petition relates to post-conviction relief from an otherwise final felony conviction, we are

without jurisdiction to consider his petition for writ of mandamus. 2

        Accordingly, Relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                           PER CURIAM

DO NOT PUBLISH




2
 On March 22, 2010, relator was convicted of felony possession of a firearm. No appeal was taken in this court.
Therefore, relator’s conviction is final.


                                                     -2-